Terry, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
Defendants were by the Act of May 1st, 1855, authorized to dispose of the interest of the State in the property within the water line front of the city of San Francisco, as defined by the “Act to provide for the disposition of certain property of the State of California,” passed March 26, 1851. Their authority was limited to the property within the boundaries defined by the Act, and it is clearly shown that the lots in question are not included within those boundaries. Any disposition of them by the defendants would be a mere nullity, and could vest no right in a purchaser, which would constitute a cloud upon plaintiff's title.
Plaintiff could receive no injury from such sale, and was not entitled to an injunction.
Judgment reversed.